NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM RANDOLPH HARLOFF,                       No.    16-56455

                Petitioner-Appellant,           D.C. No.
                                                2:15-cv-09281-RGK-AS
 v.

SHAWN HATTON, Warden,                           MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                      Argued and Submitted August 10, 2018
                              Pasadena, California

Before: CLIFTON and CHRISTEN, Circuit Judges, and RUFE,** District Judge.

      Petitioner William Harloff appeals the district court’s dismissal of his 28

U.S.C. § 2254 habeas corpus petition. Petitioner’s trial for charges of corporal

injury to a cohabitant, false imprisonment by violence, and criminal threats

stemming from a violent attack on his girlfriend, Briana Ikeler, proceeded for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Cynthia M. Rufe, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
approximately one hour in his absence—including the preliminary jury

instructions, the prosecution’s opening statement,1 and part of Ikeler’s direct

testimony—after Petitioner twice failed to appear for trial by repeatedly claiming a

need for medical treatment and refusing to leave his cell.2 The California Court of

Appeal determined that Petitioner had “not demonstrated prejudicial error with

respect to his limited absence from trial[,]” without deciding whether the trial court

erroneously found Petitioner to be voluntarily absent. He filed a habeas corpus

petition under 28 U.S.C. § 2254, which the district court denied and dismissed.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and § 2253, and we affirm.

         The district court properly concluded that the California Court of Appeal’s

harmlessness decision under Chapman v. California, 386 U.S. 18 (1967), was

reasonable. When a state appellate court’s “Chapman decision is reviewed under

AEDPA, ‘a federal court may not award habeas relief under § 2254 unless the

harmlessness determination itself was unreasonable.’” Davis v. Ayala, 135 S. Ct.
2187, 2199 (2015) (quoting Fry v. Pliler, 551 U.S. 112, 119 (2007)). Therefore,

Petitioner bears the burden of showing that the state appellate court’s

determination under Chapman “was so lacking in justification that there was an

1
    Defense counsel deferred the opening statement to later in the trial.
2
  This Court granted a certificate of appealability with respect to the following
issue: “whether appellant’s constitutional rights were violated when the trial court
found him to be voluntarily absent, and allowed the victim to testify outside of his
presence.”

                                            2
error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. (citation omitted). That standard is not satisfied

here.

        First, there was strong evidence of Petitioner’s guilt from Ikeler’s testimony,

plus the corroborating testimony of a neighbor and the responding police officer, as

well as physical evidence collected from the apartment and photographs of her

injuries. Second, despite Petitioner’s attempt to isolate Ikeler’s statement that it

was easier for her to testify when he was not present, the California Court of

Appeal explained that the statement, “when viewed in context and in the totality of

the evidence does not demonstrate prejudice.” Explaining the difference between

her trial testimony and the testimony she gave at the preliminary hearing, Ikeler

implied that, by the time of trial, she had moved out of the area where she had

previously lived with Petitioner and was no longer fearful of Petitioner’s threat that

“if [she] ever put him in jail, . . . his homeboys would come after [her].”

Additionally, although she was reluctant to testify at the preliminary hearing, she

did answer questions and explained that she had been hit on her head and hands,

and identified Petitioner as that person when police first responded to the incident.

At trial, she identified Petitioner as the attacker. Moreover, at trial, Ikeler did not

recant or alter her testimony after Petitioner did appear, including through the

remainder of direct, cross, and redirect examinations. Finally, the trial court twice



                                            3
instructed the jury not to consider Petitioner’s absence for any purpose, and the

jury is presumed to have followed its instructions. See Weeks v. Angelone, 528
U.S. 225, 234 (2000) (“A jury is presumed to follow [the court’s] instructions.”).

In sum, because we cannot say that the California Court of Appeal applied

Chapman’s harmless error standard in an objectively unreasonable manner, we

affirm the denial of habeas relief. See Davis, 135 S. Ct. at 2198.

      AFFIRMED.




                                          4